 In the Matter Of ISTHMIAN STEAMSHIP COMPANYandNATIONALORGANIZATION MASTERS, MATES AND PILOTS OF AMERICA, A. F.OF L.Case No.R-8587.-Decided March 10, 1942Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. David Schatzow,for the Board.Kirlin,Campbell,Hickox,Keating& McGrann,byMr. A. V.Cherbonnier,of New York City, for the Company.Mr. H. Martin,of New York City, for the Union.Miss Melvern Krelow,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESOn May 7, 1941,' National Organization Masters, Mates and Pilotsof America, A. F. of L., herein called the Union, filed with the RegionalDirector for the Second Region (New York City) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Isthmian Steamship Company, New YorkCity, herein called the Company, engaged in interstate and foreignshipping, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On June 5,.1941, the Com-pany, the Union, and the Board entered into a "STIPULATIONFOR CERTIFICATION UPON CONSENT ELECTION." OnJune 11, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act, and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing on due notice.Pursuant to the Stipulation, an election by secret ballot was com-menced on June 24, ,1941, and completed on Febuary 4, 1942, amongall licensed deck officers excluding masters employed on vessels ownedand operated by the Company, to determine whether or not saidemployees desire to be represented by the Union.On February 17,1942, the Regional Director issued and duly served upon the partiesher Election Report on the ballot.39 N. L. R. B.. No. 122.654 ISTHMIAN STEAMSHIP COMPANY655No objections to the conduct of the ballot or the Election Reporthave been filed by any of the parties.In her Election Report the Regional Director reportedas followsconcerning the balloting and its results:I_Total on eligibility list______________________------------------------------------97Total ballots cast_________________________________________85'Total ballots challenged___________________________________1Total blank ballots___________________________________NoneTotal void ballots______________________________________ NoneTotal valid votes counted__________________________________ 84Votes cast for National OrganizationMasters,Mates andPilots of America,A. F. of L____________________________70Votes cast against aforementioned union_____________________14Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Isthmian Steamship Company, New YorkCity, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All licensed deck officers excluding masters employed on vesselsowned and operated by the Company, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.3.National Organization Masters,Mates and Pilots of America,A. F. of L., has been designated and selected by a majority of theemployees in the above unit as their representative for the purposesof collective bargaining, and is the exclusive representative of allemployees in said unit, within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVES ,By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,IT IS HEREBY CERTIFIED that NationalOrganizationMasters,Matesand Pilots of America, A. F. of L., has been designated and selectedby a majority of all licensed deck officers excluding masters employedon vessels owned and operated by Isthmian Steamship Company,New York City, as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the-Act, NationalOrganization Masters, Mates and Pilots of America, A. F. of L., is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.448105-42-vol. 39-43